Citation Nr: 0801766	
Decision Date: 01/16/08    Archive Date: 01/29/08	

DOCKET NO.  05-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for status post 
cerebral vascular accident secondary to coronary artery 
disease, status post myocardial infarction, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from August 1968 to 
July 1970 and from December 1970 to December 1973.  He served 
in Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Huntington, West Virginia, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  Any current coronary artery disease is not shown to be 
related to the veteran's active service or to his service-
connected diabetes mellitus.

3.  Any current residuals of a cerebral vascular accident 
secondary to coronary artery disease, status post myocardial 
infarction, are not shown to be causally related to the 
veteran's active service or to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for residuals of a 
cerebral vascular accident, claimed as secondary to coronary 
artery disease, status post myocardial infarction due to 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Initially, the Board notes that the veteran was provided with 
information essentially satisfying these mandates by 
communications dated in August and September 2004, prior to 
the initial unfavorable decision by the AOJ. 

The communications of record from VA are dated between 2004 
and 2007. In them, the veteran was informed of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining such evidence.  In the May 
2007 communication he was specifically asked to submit 
evidence and/or information in his possession.

With regard to the duty to assist the veteran, the Board 
notes that the veteran's service medical records and all 
identified post service treatment records have been obtained.  
Further, the veteran has been provided a VA examination with 
a medical opinion.  Also, the veteran had the opportunity to 
provide testimony in his own behalf at a hearing in 
Washington, D.C., with the undersigned Veterans Law Judge in 
September 2007.  A transcript of the hearing proceedings is 
of record and has been reviewed.  The transcript reveals that 
the veteran asked that the record be kept open for 60 days so 
that he could obtain additional evidence.  This evidence was 
associated with the claims file in November 2007.  In view of 
the foregoing, the Board finds that no further notice or 
assistance to the veteran is required to fulfill VA's duties 
to notify and assist him in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 3.303(d).

Chronic diseases, such as coronary artery disease, and/or 
cerebral vascular accident, will be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence establishing the current level of severity 
of a nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a)(b) (2007).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence). 
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

The veteran and his representative essentially maintain that 
his coronary artery disease, status post myocardial 
infarction, and his residuals of a cerebral vascular accident 
secondary to the coronary artery disease, are directly 
attributable to his service-connected diabetes mellitus.  The 
Board initially notes that as lay persons, neither the 
veteran nor his representative qualifies to opine on matters 
requiring medical knowledge, such as whether there is a 
causal relationship of any sort between the service-connected 
diabetes mellitus on the one hand and coronary artery disease 
and cerebral vascular disease on the other hand.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

The service medical records are without reference to 
complaints or findings indicative of the presence of heart 
disease or cerebral vascular disease.

A review of the evidence of record reveals that service 
connection for diabetes mellitus was granted by the RO in the 
December 2004 rating decision.  A 20 percent evaluation was 
assigned, effective August 20, 2004.

The post service medical evidence of record does not document 
the presence of coronary artery disease or cerebral vascular 
disease for years following service discharge.

The record reveals the veteran was accorded a comprehensive 
examination by VA in July and August 2006.  The claims file 
was available and reviewed by the examiner.  It was noted the 
veteran's cardiac problems began one day after work in 
December 2001.  The veteran stated he never had had any 
medical problems prior to that time.  He also denied any 
symptoms of diabetes prior to the diagnosis of that disorder.  
It was indicated that in December 2001 he was also diagnosed 
with a left cerebral vascular accident with right 
hemiparesis.  It was stated that he was diagnosed for the 
first time in December 2001 with diabetes mellitus.  He was 
accorded neurological testing, diagnostic testing, and an 
echocardiogram, as well as a cardiac catheterization.  The 
diagnoses were:  Coronary artery disease, severe, three 
vessel disease, status post percutaneous coronary 
intervention, acute myocardial infarction in December 2001 
and again in July 2006, with no angina currently; 
hypertension, under acceptable control; status post cerebral 
vascular accident in December 2001, with no residual defects 
at present; and type II diabetes mellitus, fully controlled.

The examiner opined that the coronary artery disease was 
diagnosed at the same time as the diabetes mellitus.  
Notation was made that the veteran had had limited medical 
care prior to December 2001 so that the date of onset was 
unknown.  The examiner stated that until the past year, 
diabetes was well controlled on all medications with no signs 
of retinopathy, neuropathy, or nephropathy.  The examiner 
opined that "therefore CAD (coronary artery disease) is less 
likely as not caused by diabetes mellitus."

A review of the record reveals no opinion to the contrary 
regarding the etiology of the veteran's heart disease and 
residuals of a cerebral vascular accident.  The VA physician 
who examined the veteran in July and August 2006 conducted a 
number of tests and indicated that the entire record had been 
reviewed and in the examiner's opinion there was no 
indication of a causal relationship between current heart 
disease and the service-connected diabetes mellitus.  This is 
probative evidence that clearly weighs against the claim.  

The Board recognizes the veteran's belief that the service-
connected diabetes mellitus is responsible for his heart 
disease and his cerebral vascular accident.  However, as 
noted above, the record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion as to 
whether the service-connected diabetes mellitus has caused or 
aggravated any current coronary artery disease or residuals 
of a cerebral vascular accident.  Accordingly, the veteran's 
opinion is not entitled to any probative value.  See Connolly 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the evidence 
is against the claims for service connection for coronary 
artery disease and for residuals of a cerebral vascular 
accident, to include as secondary to service-connected 
diabetes mellitus.


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


